Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 1 of 13




                          EXHIBIT 2
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 2 of 13
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 3 of 13
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 4 of 13
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 5 of 13
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 6 of 13
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 7 of 13




                        EXHIBIT A
                         Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 8 of 13


                         NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
          Manufacturer
                           Dec 2017           Jan 2018           Feb 2018           Mar 2018           Apr 2018           May 2018           Jun 2018
GENUS LIFESCIENCES                                                                                                                                      540
LANNETT                            65,708             49,544             44,902             60,224             43,406             43,138             55,104
Grand Total                        65,708             49,544             44,902             60,224             43,406             43,138             55,644




                         NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
          Manufacturer   Market Share       Market Share       Market Share       Market Share       Market Share       Market Share       Market Share
                           Dec 2017           Jan 2018           Feb 2018           Mar 2018           Apr 2018           May 2018           Jun 2018
GENUS LIFESCIENCES                                                                                                                                   0.97%
LANNETT                          100.00%            100.00%            100.00%            100.00%            100.00%            100.00%             99.03%
Grand Total                      100.00%            100.00%            100.00%            100.00%            100.00%            100.00%            100.00%




                            Sales $            Sales $            Sales $            Sales $            Sales $            Sales $            Sales $
          Manufacturer
                           Dec 2017           Jan 2018           Feb 2018           Mar 2018           Apr 2018           May 2018           Jun 2018
GENUS LIFESCIENCES                                                                                                                                  $24,751
LANNETT                        $2,726,883         $2,097,037         $1,918,394         $2,554,804         $1,857,584         $1,845,952         $2,346,780
Grand Total                    $2,726,883         $2,097,037         $1,918,394         $2,554,804         $1,857,584         $1,845,952         $2,371,531
                                          Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 9 of 13


NSP Ext. Units        NSP Ext. Units      NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
  Jul 2018              Aug 2018            Sep 2018           Oct 2018           Nov 2018           Dec 2018           Jan 2019           Feb 2019           Mar 2019
                 52                236               1,376              2,512              2,884              4,752              2,712              4,520              5,704
           40,594               41,174              51,622             39,642             40,872             53,388             37,264             36,510             48,952
           40,646               41,410              52,998             42,154             43,756             58,140             39,976             41,030             54,656




NSP Ext. Units        NSP Ext. Units      NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
Market Share          Market Share        Market Share       Market Share       Market Share       Market Share       Market Share       Market Share       Market Share
  Jul 2018              Aug 2018            Sep 2018           Oct 2018           Nov 2018           Dec 2018           Jan 2019           Feb 2019           Mar 2019
          0.13%                 0.57%               2.60%              5.96%              6.59%              8.17%              6.78%             11.02%             10.44%
          99.87%               99.43%              97.40%             94.04%             93.41%             91.83%             93.22%             88.98%             89.56%
         100.00%              100.00%             100.00%            100.00%            100.00%            100.00%            100.00%            100.00%            100.00%




    Sales $              Sales $             Sales $            Sales $            Sales $            Sales $            Sales $            Sales $            Sales $
   Jul 2018             Aug 2018            Sep 2018           Oct 2018           Nov 2018           Dec 2018           Jan 2019           Feb 2019           Mar 2019
            $2,383               $9,463            $50,575            $98,052            $95,718          $167,242             $93,091          $159,486           $199,169
      $1,720,380            $1,736,078          $2,182,873         $1,670,037         $1,626,507         $2,236,121         $1,568,434         $1,538,952         $2,046,779
      $1,722,763            $1,745,541          $2,233,448         $1,768,089         $1,722,225         $2,403,363         $1,661,525         $1,698,438         $2,245,948
                                      Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 10 of 13


NSP Ext. Units     NSP Ext. Units      NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
  Apr 2019           May 2019            Jun 2019           Jul 2019           Aug 2019
           5,136              5,432              10,788              5,576              9,340
          36,810             34,312              40,446             33,128             35,672
          41,946             39,744              51,234             38,704             45,012




NSP Ext. Units     NSP Ext. Units      NSP Ext. Units     NSP Ext. Units     NSP Ext. Units
Market Share       Market Share        Market Share       Market Share       Market Share
  Apr 2019           May 2019            Jun 2019           Jul 2019           Aug 2019
         12.24%             13.67%              21.06%             14.41%             20.75%
         87.76%             86.33%              78.94%             85.59%             79.25%
        100.00%            100.00%             100.00%            100.00%            100.00%




   Sales $            Sales $             Sales $            Sales $            Sales $
  Apr 2019           May 2019            Jun 2019           Jul 2019           Aug 2019
       $175,380           $187,829            $375,352           $188,555           $328,582
      $1,549,880         $1,446,618          $1,706,702         $1,402,991         $1,495,341
      $1,725,260         $1,634,447          $2,082,054         $1,591,546         $1,823,923
Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 11 of 13




                        EXHIBIT B
                Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 12 of 13


                                                                                                     WAC          WAC
                                                                            Package                  Current      Current
NDC/UPC/HRI         GPI Unformatted   Product Name                 Size               Labeler
                                                                            SUM                      Package      Effective
                                                                                                     Price        Date
                                      Numbrino Nasal Solution 40
00527-1961-73       42230020102010    MG/ML                               10 ML       LANNETT        $   551.25      2/10/2020
                                      Numbrino Nasal Solution 40
00527-1961-74       42230020102010    MG/ML                               4 ML        LANNETT        $   220.50      2/10/2020

                                      Cocaine HCl Nasal Solution
00527-1971-73       42230020102010    40 MG/ML                            10 ML       LANNETT        $   551.25      8/18/2020

                                      Cocaine HCl Nasal Solution
00527-1971-74       42230020102010    40 MG/ML                            4 ML        LANNETT        $   220.50      8/18/2020
                                      Goprelto Nasal Solution 40                      GENUS
64950-0359-04       42230020102010    MG/ML                               4 ML        LIFESCIENCES   $   245.00       6/1/2018
                                      Cocaine HCl Nasal Solution                      GENUS
64950-0362-04       42230020102010    40 MG/ML                            4 ML        LIFESCIENCES   $   245.00      11/6/2019
              Case 1:20-cv-00211-TNM Document 68-2 Filed 10/30/20 Page 13 of 13


                     AWP         AWP
                                              WAC 1        WAC 1         WAC 2     WAC 2
                     Current     Current
Comment                                       Package      Effective     Package   Effective
                     Effective   Package
                                              Price        Date          Price     Date
                     Date        Price

Lannett Numbrino       2/10/2020 $   661.50   $   551.25    2/10/2020

Lannett Numbrino       2/10/2020 $   264.60   $   220.50    2/10/2020
Numbrino AG - Same
WAC as Numbrino -
Discount vs. Genus     8/18/2020 $   661.50   $   551.25    8/18/2020
Numbrino AG - Same
WAC as Numbrino -
Discount vs. Genus     8/18/2020 $   264.60   $   220.50    8/18/2020
Genus Cocaine HCL
Nasal Solution          6/1/2018 $   294.00   $   245.00      6/1/2018
Genus Cocaine HCL
Nasal Solution         11/6/2019 $   294.00   $   245.00    11/6/2019 $ 178.00      6/1/2018
